Citation Nr: 0705366	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the forfeiture declared against the appellant under 
Title 38, United States Code, of all accrued or future 
gratuitous benefits under laws administered by the Department 
of Veterans Affairs, was proper.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant had service with the United States Armed forces 
in the Far East (USAFFE) during World War II.  He was a 
Prisoner of War from May 1942 to January 1943, and served 
with the Japanese sponsored and controlled Bureau of the 
Constabulary from April 1, 1943 to September 9, 1944. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2003 decision by the Director of the 
Compensation and Pension Service, Department of Veterans 
Affairs (VA), who determined that the appellant had forfeited 
all rights, claims, and benefits under the laws administered 
by VA, as provided by Title 38, United States Code, Section 
6104(a).  The appellant appealed the forfeiture decision to 
the Board.

In a February 2004 decision, the Board determined that the 
forfeiture declared against the appellant was proper.  The 
appellant appealed the February 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the appellant), 
vacated the Board's February 2004 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

In August 2005, the Board remanded the case to the Manila 
Regional Office (RO) via the Appeals Management Center (AMC) 
in Washington, DC, for additional development.  The claims 
file was subsequently returned to the Board, and it is now 
ready for further appellate consideration.


FINDINGS OF FACT

1.  A January 1946 Affidavit for Philippine Army Personnel, 
signed by the appellant, indicates that the appellant was a 
member of the Japanese sponsored and controlled Bureau of the 
Constabulary (BC) from April 1, 1943, to September 9, 1944; 
in June 1969, a United States service department verified 
this period of service with the BC; and the appellant admits 
that he served with the BC. 

2.  As a member of the BC, the appellant rendered assistance 
to an enemy of the United States, during his assignment with 
the BC as a patrolman, performing duties such as summons 
service, station guard, jail guard, messenger, and office 
worker. 


CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under laws administrated by VA.  38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in September 
2005.  The notice advised the appellant of what was required 
to prevail on his forfeiture related claim; what specifically 
VA had done and would do to assist in the claim; and what 
information and evidence the appellant was expected to 
furnish.  For example, he was specifically requested to 
submit evidence that he did not violate the statute regarding 
the forfeiture of all accrued or future gratuitous benefits 
under laws administered by the VA Secretary for rendering 
assistance to the enemy of the United States or its allies, 
among other things.  The RO also specifically informed the 
appellant that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the appellant had to provide 
both identifying information and a signed release for VA to 
obtain private records on his behalf.  He was asked to submit 
any evidence in his possession that pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effective 
date of the disability). 

To the extent that the degree of disability assignable and 
effective date of the disability was not provided, as the 
claim is denied, no disability rating will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  

Further, because proper VCAA notice came after the initial VA 
adjudication in January 2003, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect has been cured 
without prejudice to the appellant because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  He submitted 
extensive arguments in December 2005 and June 2006, on the 
reasons why he should not be considered to have rendered 
assistance to an enemy of the United States or its allies, 
and as to how the facts of this case should be interpreted 
under the applicable legal standards.  Also, the claim has 
been readjudicated following the content-complying notice, as 
evidenced in the supplemental statement of the case in 
October 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The appellant was afforded the opportunity to 
testify at a personal hearing before a Veterans Law Judge, 
but he declined to appear at a hearing.  He did, however, 
provide evidence and testimony at a May 2001 deposition, part 
of a field examination conducted by VA.  The appellant has 
not identified any pertinent evidence, to include VA and 
private records, for consideration in his appeal.  

Further, given the nature of the forfeiture related claim, 
which is largely based on historical records, VA has not 
conducted contemporaneous medical inquiry in an effort to 
substantiate the claim on appeal. 38 U.S.C.A. § 5103A(d).  
Indeed, this case does not turn on a medical question but on 
the issue of whether the appellant's wartime activities 
constitute a bar to the receipt of VA benefits.  Accordingly, 
the Board finds that there is no prejudice to the appellant 
in proceeding to adjudicate the claim.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

II.  Merits of Claim

A.  Factual Background

A January 1946 Affidavit for Philippine Army Personnel, 
signed by the appellant, indicates that the appellant was a 
member of the Japanese sponsored and controlled Bureau of the 
Constabulary (BC) from April 1, 1943, to September 9, 1944.

In May 1969, VA received classified information from the 
Manila Loyalty Development Unit indicating that during his 
World War II service he had collaborated with the Japanese 
forces and was a member of the BC.  

In June 1969, a United States service department verified the 
appellant's period of service with the BC from April 1943 to 
September 1944. 

Later in June 1969, the appellant was denied claims for 
service connection on the basis that the claimed disabilities 
did not arise during service.

A June 1998 letter to the appellant from the Philippine Army 
Branch of the United States Department of the Army states 
that its records show that the appellant served as a member 
of the Philippine Commonwealth Army including recognized 
guerillas, in the service of the Armed Forces of the United 
States, from December 13, 1941, to April 19, 1946, the date 
of his Honorable Discharge.  He was informed that this was 
not considered as active service in the United States Army.  
(The Board notes parenthetically that what is considered 
active duty for United States Army purposes and what is 
considered active duty for VA purposes may vary apparently 
with respect to Philippine service.)

In December 1999, the RO received from the appellant claims 
for service connection for disabilities claimed to have been 
incurred during his time as a Prisoner of War during World 
War II.  In July 1999, after a VA medical examination, the RO 
drafted a rating decision, which granted service connection 
for ischemic heart disease and assigned a 100 percent rating.  
However, this rating decision has not been promulgated due to 
findings (described herein below) that the appellant aided an 
enemy of the United States.

In April 2001, VA received the appellant's reply to VA's 
request that he give a detailed account of his activities 
during his time as a member of the Japanese BC, to include 
the nature of duties performed, positions held, salaries, 
promotions, and names of his supervisors.  He indicated that 
the Japanese took a survey of the civilian population and 
recruited him because he had a high school education.  The 
individuals recruited were sent to the Police Training Course 
and later were inducted as members of the BC.  The appellant 
described his unit's police duties as including assignment to 
maintain order in the community, to protect life and 
property, and to investigate any criminal activity.  He wrote 
that his duties included serving summons and subpoenas and 
working as a jail guard, office worker, and messenger.  He 
noted that he was a private and never promoted in rank or 
salary.  

In May 2001, the VA conducted a field examination, which 
included a deposition of the appellant.  He was interviewed 
at his residence.  He admitted that after his release from a 
Japanese concentration camp, he attended the police training 
course under the BC.  He said that he was a patrolman with a 
monthly salary of 40 pesos, and was assigned as a subpoena 
and summons server, station guard, messenger, and office 
worker.  He stated that he was issued as .38 caliber pistol, 
although he was not included in the group of armed BC 
patrolmen who were assigned to patrol duties to maintain 
peace and order.  He asserted that he was never promoted, 
allowed to take a vacation or go out on pass.  He said he did 
not know the whereabouts of the fellow servicemen reflected 
in the World War II documentation shown to him and in 
possession of VA.  He stated that following his escape from 
the BC, he was investigated by the Criminal Investigation 
Services of the United Stated Army, was cleared of charges, 
and was given an honorable discharge. 

In August 2001, the appellant was informed of a proposed 
administrative decision that he be charged with forfeiture 
pursuant to 38 U.S.C.A. § 6104(a), for aiding the enemy.

In September 2001, the RO received a letter from the 
appellant, accompanied by copies of records of proceedings of 
a Republic of the Philippines Loyalty Status Board, which 
commenced in December 1945 and ended several months later.  
The Board found that notwithstanding his service in the 
Japanese sponsored puppet government as a member of the BC, 
the appellant remained loyal to the United States of America 
and the Commonwealth of the Philippines.  The Board 
recommended that he be retained in the service. 
 
In October 2001, the RO received a letter from an individual 
identifying himself as the appellant's attorney, reiterating 
that the appellant was cleared by the Loyalty Board, and that 
during his service with the BC the appellant performed guard 
duties and manual labor.  The attorney asserted that the 
appellant never maltreated, abused, prejudiced, or arrested 
civilian Filipinos or member of the guerilla units.  The 
attorney further asserted that the appellant never divulged 
to the Japanese secrets or positions of the resistance 
forces.

In February 2002, the appellant was informed of an RO 
administrative decision, finding the evidence sufficient to 
warrant submission to the Director, Compensation and Pension 
Service, for consideration of forfeiture for aiding the 
enemy.

In January 2003, the VA Compensation and Pension service 
issued a decision finding that in light of the evidence 
presented in this case, that the appellant's sustained 
membership and service in the Japanese sponsored and 
controlled BC, a component of the Imperial Japanese Military 
Forces, during the enemy occupation of the Philippines, was 
of assistance to the Imperial Japanese Government, in 
violation of Section 6104(a), Title 38, United States Code. 

In March 2003 and July 2003, the RO received from the 
appellant correspondence in which he presented detailed 
argument that he did not commit treason, mutiny, sabotage, or 
render assistance to an enemy of the United States or its 
allies.  With respect to whether he aided the enemy, he 
argued that although he could not deny that he took 
allegiance for being a member of the pro-Japanese activities, 
his duties with the BC were not really assisting an enemy of 
the United States or its allies, but merely constituted 
cooperation with the duly constituted authority of the 
conquering Japanese government.  He argued that rendering 
cooperation and assistance were two different things, and 
that VA should take into account the circumstances and 
conditions of a simple foot soldier who knew only how to obey 
orders from his superior officers and had no command 
responsibility for organizing the BC.  These contentions were 
echoed in additional statements received by the VA and Board 
in December 2005, June 2006, and January 2007.  

B.  Legal Criteria

Any person shown by evidence satisfactory to the Secretary of 
the United States Department of Veterans Affairs to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002).  In the 
case of any forfeiture under this section there shall be no 
authority after September 1, 1959, to make an award to any 
person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).

Under the laws administered by the VA, a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a) (2006).  The result of such an act is 
that the claimant shall forfeit all accrued or future 
gratuitous benefits under laws administered by VA.  38 C.F.R. 
§ 3.902(b).

Information pertaining to the authority, powers, duties, and 
functions of the BC, as contained in the official journals of 
the Imperial Japanese military administration and executive 
orders pursuant thereto, provide evidence of the organization 
and collaboration of the BC with the Japanese Imperial 
Forces.  Membership in that organization subsequent to 
December 1941 is evidence of assistance to the Japanese war 
effort.  The BC has been recognized by the VA as being part 
of the Japanese military occupation and administration, and 
as part of the Japanese Imperial Forces.  However, simple 
membership in such an organization is not conclusive proof 
that a veteran was guilty of "...mutiny, treason, sabotage or 
rendering assistance to an enemy of the Unites States...", 
which is the statutory standard that must be met.  See 
generally, Macarubbo v. Gober, 10 Vet. App. 388 (1997).  
Rather, the circumstances of each individual case must be 
carefully analyzed to determine the nature and extent of an 
appellant's involvement with the BC. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  An appellant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102.  When an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

C.  Analysis

Based upon the above evidence, the Board finds that the 
appellant did assist an enemy of the United States, that is, 
the Japanese-controlled BC.

The Board has considered the statements of the appellant, and 
others on his behalf, to the effect that he did not assist 
the enemy in his employment with the BC.  He has been found 
to have been a loyal citizen and soldier by the Republic of 
the Philippines.  His service in support of the United States 
Government, his experience as a POW of the Japanese, and the 
findings of the government of the Republic of the Philippines 
that he has been loyal are all matters of fact established by 
the record.  

However, in the Board's view, to find that the appellant did 
not render assistance to an enemy of the United States would 
be to deny a fact that is patently obvious from the record.  
The appellant admits he willingly carried out the duties 
requested of him by the Japanese government, as a consequence 
of what he opines to have been appropriate recognition of the 
conquering and ruling Japanese government in power at the 
time.  He wore a uniform, carried a gun, and performed guard 
and other duties requested by the Japanese, in assistance of 
the Japanese occupation of the Philippines.  Performance of 
these duties, by their very nature, necessarily had the 
objective, and effect, of rendering assistance to the enemy 
of the United States in sustaining control and power over the 
territory of the Republic of the Philippines during a 
conflict with the United States.  He was paid in performance 
of these duties, which he persisted in carrying out for an 
extended period of time, from April 1943 to September 1944.  
For these reasons, the Board finds that he did render 
assistance to the Japanese BC, under any plausible meaning of 
the word "assistance."

The Board acknowledges that the appellant was, in his own 
words, a "simple foot soldier" who only obeyed orders from 
his superior officers and had no command responsibility.  No 
doubt in light of the enormously difficult times and 
circumstances during which he served the Japanese, and his 
apparently limited role, the Republic of the Philippines, 
following proceedings begun in December 1945 and ending 
several months later, judged him loyal.  Such determination 
is by its very nature complex and highly subjective.  
However, it is emphasized that the U.S. Government was not a 
party to that determination.  In any event, the determinative 
standard the under which the Board is bound in this case is 
different - whether the appellant rendered assistance to an 
enemy of the United States Government.  For the reasons 
stated above, it is clear that the appellant rendered 
assistance to an enemy of the United States government.  This 
fact alone mandates the forfeiture of all VA rights and 
benefits.  See 38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. 
§ 3.902.

The Board acknowledges the appellant's contentions that the 
VA regulations and laws of the Unites States under which this 
case is adjudicated are unconstitutional and unfair.  For 
example, he has argued that he is essentially being charged 
twice for the same offense relevant to rendering assistance 
to an enemy of the United States and its allies - once in 
1946 before the Loyalty Board and again in the case at 
present relating to his VA disability benefits claim.  He 
asserts that this is double jeopardy and thus impermissable.  
He has also claimed that he is being denied benefits 
essentially through the enforcement of an ex post facto law, 
mandating forfeiture of benefits for rendering assistance to 
an enemy.  

The appellant is advised that the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c) (West 2002).  As a result, the Board has 
no legal authority to adjudicate the fairness or 
constitutionality of the laws and regulations applicable in 
this case.  Further, Federal Courts have held that to be an 
ex post facto law, it must impose punishment for past acts 
that were not so punishable at the time they were performed.  
See Jensen v. Schweiker, 709 F.2d 1227, 1230 (8th Cir. 1983).  
The suspension of a noncontractual benefit is not considered 
a punishment, thus not considered an ex post facto law.  See 
Jensen v. Heckler, 766 F.2d 383, 386 (8th Cir. 1985), cert. 
denied, 474 U.S. 945 (1985).  In sum, there is no authority 
the Board can find to overturn or ignore the statute and 
regulation as promulgated.

As the preponderance of the evidence is against the 
appellant's claim for rights and benefits under title 38, 
United Sates Code, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER
 
The declaration of forfeiture against the appellant under 
Title 38, United States Code, of all accrued or future 
gratuitous benefits under laws administered by VA, was 
proper, and the appeal challenging such forfeiture is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


